Citation Nr: 0845044	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-24 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 6, 
2004, for the award of a total disability rating based upon 
individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than May 28, 
1998, for the award of service connection for major 
depressive disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
Resource Unit in Bay Pines, Florida, which granted service 
connection for major depressive disorder with a 30 percent 
rating from May 1998, and awarded a 70 percent rating from 
April 2004.  In conjunction with that grant of service 
connection, the veteran was awarded TDIU, effective April 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the introduction, in August 2005, the veteran was 
awarded service connection for major depressive disorder and 
TDIU.  In October 2005, the veteran expressed disagreement 
with the effective dates assigned for the major depressive 
disorder as well as the TDIU.  The RO issued a statement of 
the case (SOC) in August 2006 as to the issue of entitlement 
to an earlier effective date for the grant of TDIU.  The RO, 
however, did not include the issue of an earlier effective 
date for service connection for major depressive disorder in 
the August 2006 SOC; nor did it issue a separate SOC 
pertaining to this issue.  As the October 2005 statement is 
construed to be a notice of disagreement to the effective 
date assigned for the veteran's major depressive disorder, 
the RO must issue a SOC.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

After the issue of an increased evaluation for the veteran's 
service-connected major depressive disorder has been 
addressed, then the claim for TDIU, which is inextricably 
intertwined with the outcome of the adjudications of that 
issue, should be readjudicated.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish the veteran and 
his representative an SOC regarding the 
issue of entitlement to an effective date 
earlier than May 28, 1998, for the award 
of service connection for major depressive 
disorder.  The veteran must be advised of 
the appropriate time limits to perfect his 
appeal.  

2.  Following any indicated development, 
the RO should readjudicate the issue of 
entitlement to an earlier effective date 
for the grant of TDIU.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

